CAMERON, Judge.
Charles Anders appeals from the sentence imposed upon him by the court below on a charge of grand theft.
Appellant’s conviction has been previously considered by this Court and upheld in the matter of State v. Anders, 1 Ariz.App. 181, 400 P.2d 852 (1965). The matter was remanded to the trial court for sentencing only to the crime of grand theft (13-663, A.R.S.) without prior conviction as provided in 13-1649 and 13-1650, A.R.S.
Appellant was represented by counsel and the court imposed sentence as follows:
“No legal cause being shown by you, it is the judgment and sentence of this court that you be confined in the Arizona State Prison at Florence, Arizona, for a period of not less than nine nor more then ten years, the date of your imprisonment to begin as of the date of your original incarceration in the Arizona State Prison at Florence, Arizona. You will be given credit for time served.” ...
Counsel was appointed to represent appellant on appeal.
A.R.S. 13-671 subsec. A provides as follows :
“Grand theft is a felony punishable by imprisonment in the state prison for not less than one nor more than ten years.”
Where the statute fixing punishment for an offense is constitutional, then a sentence within the statutory limit is proper and in the absence of some showing as to why we should do so, we will not disturb the sentence of the court below. State v. Castino, 89 Ariz. 231, 360 P.2d 479 (1961), State v. Louden, 1 Ariz.App. 123, 400 P.2d 131 (1965).
We have searched the record and can find no error. The judgment of the court below is affirmed.
STEVENS, C. J., and DONOFRIO, ■ J.» concur.